                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION


SECURITIES AND EXCHANGE                       :
COMMISSION,                                   :
                                              :
       Plaintiff,                             :
                                              :
v.                                            :        CIVIL ACTION NO. 2:19-cv-702-TFM-C
                                              :
JAMES WALLACE NALL, III, et al.,              :
                                              :
       Defendants.                            :

         FINAL JUDGMENT AS TO DEFENDANT MICHAEL DWAINE SMITH

       The Securities and Exchange Commission having filed a Complaint and Defendant

Michael Dwaine Smith (“Michael Smith, Sr.”) having entered a general appearance; consented to

the Court’s jurisdiction over Defendant and the subject matter of this action; consented to entry of

this Final Judgment without admitting or denying the allegations of the Complaint (except as to

jurisdiction); waived findings of fact and conclusions of law; and waived any right to appeal from

this Final Judgment:

                                                  I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant Michael

Smith, Sr. is permanently restrained and enjoined from violating, directly or indirectly, Section

10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule

10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;



                                            Page 1 of 4
       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person,

       by: (i) buying or selling a security of any issuer, on the basis of material nonpublic

       information, in breach of a fiduciary duty or other duty of trust or confidence that is owed

       directly, indirectly, or derivatively, to the issuer of that security or the shareholders of that

       issuer, or to any other person who is the source of the information; or (ii) by communicating

       material nonpublic information about a security or issuer, in breach of a fiduciary duty or

       other duty of trust or confidence, to another person or persons for purposes of buying or

       selling any security.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                  II.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant Michael

Smith, Sr. is liable for disgorgement of $139,774.17, representing profits gained as a result of the

conduct alleged in the Complaint, together with prejudgment interest thereon in the amount of

$19,920.55, and a civil penalty in the amount of $139,774.17 pursuant to Section 21(d)(3) of the

Exchange Act [15 U.S.C. § 78u(d)(3)].          Defendant shall satisfy this obligation by paying



                                             Page 2 of 4
$299,468.89 to the Securities and Exchange Commission within 30 days after entry of this Final

Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from     a     bank     account      via     Pay.gov       through    the     SEC      website      at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Michael Dwaine Smith (or Michael Smith, Sr.) as a defendant in this action; and

specifying that payment is made pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part of

the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant to

this Final Judgment to the United States Treasury.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment]. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                                 III.

                                             Page 3 of 4
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                 IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes

of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant Michael Smith, Sr. and further,

any debt for disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant

under this Final Judgment or any other judgment, order, consent order, decree or settlement

agreement entered in connection with this proceeding, is a debt for the violation by defendant of

the federal securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                 VI.

There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

       DONE and ORDERED this 3rd day of October 2019.

                                               /s/ Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE




                                             Page 4 of 4
